

	

		II

		109th CONGRESS

		1st Session

		S. 696

		IN THE SENATE OF THE UNITED STATES

		

			April 5, 2005

			Mr. Burns introduced the

			 following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Elementary and Secondary

		  Education Act of 1965 regarding the transfer of students from certain

		  schools.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 

					Rural Schools Geography

			 Act

				.

		

			2.

			Findings

			Congress makes the following

			 findings:

			

				(1)

				There are significant

			 differences between urban and rural school districts with regard to student

			 transportation, distances between schools and school districts, and school of

			 choice options. Local educational agencies (LEAs) in rural areas often have

			 only 1 school servicing a particular grade-level, and the distance between

			 these schools is often much greater than in urban areas. These differences are

			 not addressed by existing guidelines under the Elementary and Secondary

			 Education Act of 1965.

			

				(2)

				In 2000, rural schools (those

			 in communities with populations below 2,500) taught 32 percent of the children

			 in the United States, but rural schools accounted for $5,670,000,000 of the

			 Nation’s spending on school transportation, or nearly half of such

			 spending.

			

				(3)

				Rural transportation costs,

			 per-pupil, are double that of urban transportation costs. As a percentage of

			 total spending, rural areas spend 77 percent more than urban areas for

			 education transportation.

			

				(4)

				Commutes in rural areas are

			 much more likely to be on rougher, unpaved roads. This not only undermines the

			 physical health of the students, but makes transportation during poor weather

			 much more difficult or impossible. Students with longer commutes are more

			 likely to miss school because of inclement weather. School attendance is an

			 important factor in school performance.

			

				(5)

				School students who have long

			 commutes actively avoid advanced and high-level courses because they do not

			 have time for the extra homework. This self-imposed restriction retards

			 maximization of educational potential.

			

				(6)

				Students with long commutes

			 are less likely to engage in in-home and out-of-home activities, such as family

			 dinners, after-school jobs, and athletic or musical extracurricular activities.

			 Participation in these activities benefits overall educational progress.

			

				(7)

				Section 1116(b)(10)(C) of the

			 Elementary and Secondary Education Act of 1965 instructs that the lowest

			 achieving children be given priority for out-of-district transportation. Thus,

			 the negative impacts of long commutes disproportionately affect the very

			 students who need the most help.

			

			3.

			Amendment to the Elementary and Secondary Education Act of

			 1965

			Section 1116 of the Elementary

			 and Secondary Education Act of 1965 (20 U.S.C. 6316) is amended by adding at

			 the end the following:

			

				

					(i)

					Geography limits

					Notwithstanding subsections

				(b) and (c), a local educational agency shall not be required to provide a

				student the option to transfer to another school pursuant to this section if

				providing the option is impractical due to the distance to be traveled, a

				geographical barrier or hazard, the duration of the travel, or an unusually

				high cost of travel.

				.

		

			4.

			Administration

			The Secretary of Education,

			 not later than 180 days after the date of enactment of this Act, shall

			 promulgate such regulations as the Secretary determines necessary to implement

			 this Act.

		

			5.

			Effective date

			The amendment made by section

			 3 shall take effect on the first July 1 that occurs after the date of enactment

			 of this Act.

		

